[Cite as State v. Bankston, 2021-Ohio-4332.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                ASHTABULA COUNTY

 STATE OF OHIO,                                      CASE NO. 2020-A-0005

                  Plaintiff-Appellee,
                                                     Criminal Appeal from the
         -v-                                         Court of Common Pleas

 LEONARD M. BANKSTON, SR.,
 a.k.a. LEONARD MERCEDES                             Trial Court No. 2017 CR 00658
 BANKSTON, SR.,

                  Defendant-Appellant.


                                               OPINION

                                     Decided: December 6, 2021
                                        Judgment: Affirmed


 Colleen M. O’Toole, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
 Prosecutor, 25 West Jefferson Street, Jefferson, OH 44047 (For Plaintiff-Appellee).

 Rick L. Ferrara, 2077 East 4th Street, 2nd Floor, Cleveland, OH 44115 (For Defendant-
 Appellant).


MATT LYNCH, J.

        {¶1}     Defendant-appellant, Leonard M. Bankston, appeals his convictions for

Murder, Felonious Assault, and Domestic Violence, following a jury trial in the Ashtabula

County Court of Common Pleas. For the following reasons, we affirm the decision of the

lower court.

        {¶2}     On January 24, 2018, the Ashtabula County Grand Jury issued an

Indictment, charging Bankston with Murder, an unclassified felony, in violation of R.C.
2903.02(A); Murder (Count Two), an unclassified felony, in violation of R.C. 2903.02(B);

Felonious Assault (Count Three), a felony of the second degree, in violation of R.C.

2903.11(A)(1); and Domestic Violence (Count Four), a felony of the third degree, in

violation of R.C. 2919.25(A) and (D)(4).

      {¶3}   A trial was held on August 25 through September 6, 2019. The following

pertinent testimony and evidence were presented:

      {¶4}   At approximately 1:45 p.m. on December 10, 2017, Ashtabula County Fire

Department firefighter-paramedics Lieutenant John Paul and Nicholas Moon were

dispatched to a home in response to a report of an “ill female,” later identified as Sheila

Pyles. They were met by Bankston, who lived in the home. According to Pyles’ sister,

Terry Towner, Pyles and Bankston had been in a relationship “on and off” for the past five

years. Paul and Moon entered the upstairs master bedroom where Pyles was on the bed,

unconscious and exhibiting slow breathing with “snoring respirations.” They observed

that her face was severely swollen and bruised and there was a wet spot on the bed

where she had urinated. Moon testified that her pupils indicated severe head or brain

trauma.

      {¶5}   According to Paul, Bankston stated that Pyles “had been like this for a day

or two; that she had been out with some men and they dropped her off and this is what

she's been like.” Moon testified that Bankston had “mentioned that his girl was dropped

off there the day before and that she was like this.” A similar explanation was provided

in the 911 call, in which Bankston told the operator: “All I know she got back to the house

-- she was with two men. I kept asking, who was it, who was it? What did they do to you?

Okay. She was bruised up.” Both paramedics observed that Bankston had a calm


                                            2

Case No. 2020-A-0005
demeanor during their interactions with him. When police arrived, Paul asked them to

speak to Bankston because with “the severity of the injuries” it “seemed clear she had

been beaten.”

         {¶6}   Patrolmen Christopher Defina and Donald Martin of the Ashtabula City

Police Department were dispatched to the home for an overdose but observed serious

physical injuries to the victim, including her eyes being swollen shut and heavy bruising,

rather than signs of an overdose. Martin testified that Bankston did not inquire about

Pyles’ condition and appeared that he wanted to “leave” and “go the other direction away

from us.” Defina spoke with Bankston, inquired about what happened, and Bankston

stated that the victim “went to turn a trick on Friday [December 8] and she came back like

that.”

         {¶7}   Defina and Martin entered the home and smelled a strong odor of cleaning

agents. In one bedroom, later identified as belonging to Bankston’s daughter, Defina

observed “blood spatter” on the curtain, cardboard box, and mattress.         Martin also

testified that he saw what he “appeared to believe was blood splatter” on a cardboard box

and bedding. Both men saw a “small pile of hair” in the corner of that room by the door.

In the bathroom, Martin observed an open can of Comet cleaner and soap suds in the

bathtub from cleaning agents. After exiting the house, Defina inquired further of Bankston

regarding what had occurred and Bankston stated that they had gone to some bars the

night prior, he went to a home to purchase marijuana while Pyles remained in the car,

and when he came back outside, she “was beaten up in the car” and would not say who

did it. Bankston told Defina the bedding from the bed where Pyles had been was in a

garbage bag in the basement, where it was later located.


                                            3

Case No. 2020-A-0005
       {¶8}   William Felt, a detective with the Ashtabula Police Department, investigated

within the home. He discussed bloodstain pattern analysis and the ability to determine

the movements associated with the travel of blood. He testified that in the second

bedroom, he observed various areas with staining that appeared to be blood, including

on the radiator and curtains. He described blood stains on the curtain as a “rainbow

effect” which could be castoff of blood. Aqueous Leuco Crystal Violet, or LCV, which is

sprayed on surfaces and turns purple when blood is detected, presumptively determining

the presence of blood, was utilized.     Reactions from the LCV were present on the

bedroom wall and the floor next to the closet, linens, suitcase, a cardboard box, as well

as on the bathroom tub and a sheet in the basement.

       {¶9}   Lindsey Deetz, a forensic scientist at the Ohio Bureau of Criminal

Investigation (BCI), testified that swabs taken from the cardboard box, ceiling, and wall in

the second bedroom tested presumptive positive for blood.            A brown sheet was

presumptive positive for blood on only one stain. Two of 19 stains on one curtain tested

positive for blood. Swabs from a tool and another curtain tested negative for blood.

       {¶10} BCI forensic scientist Stacy Violi testified that the major DNA profile from

the swabs of the suitcase, cardboard box flap, stains on the curtain, and the ceiling was

consistent with Bankston’s, indicating that the DNA profile was “rarer than 1 in 1 trillion

unrelated individuals.” Bedding contained DNA profiles of Pyles and Bankston. A sheet

and the bathtub swab contained Pyles’ DNA.

       {¶11} Following the police response to the home on December 10, Bankston was

transported to the Ashtabula Police Department, where he was questioned by Detective

Michael Palinkas. During the interview, a video of which was played for the jury, Bankston


                                             4

Case No. 2020-A-0005
maintained that he and Pyles had gone out to bars on December 8, he had stopped for

marijuana while Pyles remained in the vehicle, and when he returned to the car, she was

not there. He went home and she arrived an hour later with injuries, stating that two men

had forced her into a vehicle. According to Bankston, she appeared out of it but requested

that he not seek medical treatment. He stated that he took her into the shower in an

attempt to make her more coherent, but she was in and out of consciousness and slept

for the following day, urinating in the bed and unable to speak to him.          He called

paramedics on December 10 when he saw “white stuff” coming out of her mouth.

Bankston denied hitting Pyles or causing her injuries. Toward the conclusion of the

interview, Bankston stated that while they were in the second bedroom, Pyles tried to

leave and he grabbed her and attempted to hug her while she pushed away, causing her

to fall. Palinkas described what he considered to be inconsistencies between the versions

given by Bankston, including that he had not initially admitted in the first portion of the

interview the altercation in the second bedroom. Palinkas testified that police did not find

anyone in the area of the house on 43rd Street who could provide information regarding

the alleged incident with the two men in the car.

       {¶12} A complaint was filed against Bankston for Felonious Assault on December

11, 2017, and he was set to be arraigned on that date. Following another interview with

Palinkas, arraignment occurred. Felt testified that he was present during arraignment

and witnessed Bankston turn toward Pyles’ family and state: “I’m sorry. I didn’t mean for

this to happen” three times.

       {¶13} Joseph Cellitti, the former lieutenant in charge of the Ashtabula Police

Department Detective Bureau, conducted an interview of Bankston following the


                                             5

Case No. 2020-A-0005
arraignment. In the interview, the video of which was played for the jury, Bankston stated

that the two argued about Pyles being with the men, Bankston grabbed her, “smacked

her on the side of her face” and hit her pretty hard. He stated that he then pushed her,

she fell back onto the bed, and he hit her on the face again, which he described as a

“smack.” Bankston admitted that he hit her about four times. Cellitti testified that this

differed from what Bankston had said in the prior interviews with Palinkas.

       {¶14} On December 11, 2017, after receiving treatment at MetroHealth, Pyles

passed away. Dr. David Dolinak, deputy medical examiner at the Cuyahoga County

Medical Examiner Department, performed an autopsy. He observed contusions and

lacerations to Pyles’ face, chest, and arm, bruising on her scalp, and abrasions on her

neck. He found bleeding in her brain, which was the result of an injury to her head, and

pressure from the bleeding, which led to her suffering a stroke. She also had a fracture

to her hyoid bone, which would be caused by impact or compression to the neck. He

determined that the cause of death was blunt force injuries and classified the death as a

homicide. He believed that the injuries were “fairly recent.” Although the toxicology report

showed cocaine in her system, he did not find that this contributed to her death.

       {¶15} The jury found Bankston guilty of Counts Two through Four as charged in

the indictment and not guilty of Count One. The verdict was memorialized in a September

10, 2019 Order and Journal Entry.

       {¶16} Following a hearing on the issue of merger, the court issued a November

15, 2019 Judgment Entry in which it found the convictions for Murder and Felonious

Assault merged but that the conviction for Domestic Violence did not. The State elected

to proceed on the Murder offense.


                                             6

Case No. 2020-A-0005
       {¶17} A sentencing hearing was held and the sentence was memorialized in a

December 23, 2019 Judgment Entry. The court sentenced Bankston to serve a prison

term of 15 years to life for Murder and a consecutive term of 36 months in prison for

Domestic Violence.

       {¶18} Bankston timely appeals and raises the following assignments of error:

       {¶19} “[1.] Defense counsel provided constitutionally ineffective assistance by

failing to object to testimonial evidence regarding ‘blood spatter’ and ‘castoff’ without the

requisite foundation or to unduly prejudicial interviews played for the jury at trial and failing

to request an instruction on reckless homicide.

       {¶20} “[2.] The trial court violated appellant’s federal due process rights and rights

under Ohio law by failing to allow a jury instruction as to involuntary manslaughter.

       {¶21} “[3.] The manifest weight of the evidence did not warrant conviction for

felony murder or felonious assault.”

       {¶22} For ease of discussion, we will first consider Bankston’s third assignment of

error. In this assignment, Bankston argues that his convictions for Felonious Assault and

Felony Murder were against the weight of the evidence given the lack of witnesses and

forensic evidence to show Bankston knowingly caused injuries leading to Pyles’ death.

       {¶23} “[W]eight of the evidence addresses the evidence’s effect of inducing

belief.” State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25,

citing State v. Thompkins, 78 Ohio St.3d 380, 386-387, 678 N.E.2d 541 (1997). “[A]

reviewing court asks whose evidence is more persuasive—the state’s or the

defendant’s?” Id. An appellate court must consider all the evidence in the record, the

reasonable inferences, the credibility of the witnesses, and whether, “in resolving conflicts


                                               7

Case No. 2020-A-0005
in the evidence, the jury clearly lost its way and created such a manifest miscarriage of

justice that the conviction must be reversed and a new trial ordered.” (Citation omitted.)

Thompkins at 387.

       {¶24} To convict a defendant of Felony Murder, the State is required to prove,

beyond a reasonable doubt, that a person did “cause the death of another as a proximate

result of the offender’s committing or attempting to commit an offense of violence that is

a felony of the first or second degree.” R.C. 2903.02(B). For Felonious Assault, the State

was required to prove that Bankston did knowingly “[c]ause serious physical harm to

another.” R.C. 2903.11(A)(1).

       {¶25} In the present matter, the jury did not clearly lose its way in finding Bankston

guilty of the offenses of Felonious Assault and Felony Murder. The evidence showed that

Pyles experienced trauma to her head, leading to her death. Bankston’s hands were

shown to have cuts and swelling and his blood was located in the room where he admitted

to having an argument with Pyles, stating that he hit her at least four times and pushed

her on the bed.   Although he stated that she had been injured by two unknown men, the

details of this story changed throughout his statements to police officers, with him initially

denying hitting Pyles to later admitting that he hit her several times. No evidence was

found to corroborate the explanation that two men assaulted Pyles. Further, although

Bankston stated that Pyles was “out of it” and unable to communicate with him, sleeping

and urinating on herself for a period of at least a day and a half, he failed to seek treatment

for her, which could contribute to a potential conclusion that he was trying to hide the fact

that he had caused harm to the victim. The cleaning of the bathroom observed by the

officers could also support this theory. Bankston’s apologies to the family at arraignment


                                              8

Case No. 2020-A-0005
also weighed in favor of a finding that he knowingly committed serious harm to Pyles.

Finally, there is no dispute that the serious physical harm caused to Pyles led to her death

and, thus, supported the conviction for Felony Murder.

       {¶26} While Bankston argues that he did not act with intent to kill or cause harm

to Pyles, there were various facts in the record to dispute this contention. The degree of

harm caused to Pyles was serious and, if it is believed it was committed by him, undercuts

the theory that this was merely recklessness or a minor act of assault. Bankston’s

admission of hitting Pyles, combined with the other evidence outlined above, provided

support for the convictions.       The jury was best able to determine the credibility of

Bankston’s description of the events surrounding Pyles’ death. State v. Rice, 2019-Ohio-

1415, 135 N.E.3d 309, ¶ 84 (11th Dist.) (“[i]t is well-settled that when assessing the

credibility of witnesses, ‘[t]he choice between the credibility of witnesses * * * rests solely

with the finder of fact and an appellate court may not substitute its own judgment for that

of the finder of fact’”) (citation omitted).

       {¶27} Bankston’s arguments that there were a lack of eyewitnesses and that his

changes in his story were slight are unconvincing.           It is unnecessary to have an

eyewitness in order to obtain a conviction and it is frequently the case that no such witness

exists. In relation to his contention that the changes in his story were minor, it must be

emphasized that he went from denying any sort of contact with Pyles to describing an

incident in which he hit her four times and pushed her. It was well within the jury’s

province to determine that it was more credible that he knowingly caused serious physical

harm which led to her death given his behavior surrounding the incident, including failure

to seek treatment while Pyles was unconscious and unresponsive and cleaning in several


                                               9

Case No. 2020-A-0005
areas while she was lying in bed dying.

       {¶28} The third assignment of error is without merit.

       {¶29} In his first assignment of error, Bankston argues that trial counsel was

ineffective by failing to object to testimonial evidence regarding blood spatter or castoff

without foundation, prejudicial interviews played for the jury, and by failing to request an

instruction on reckless homicide.

       {¶30} To demonstrate ineffective assistance of counsel, a defendant must prove

“(1) that counsel’s performance fell below an objective standard of reasonableness, and

(2) that counsel’s deficient performance prejudiced the defendant resulting in an

unreliable or fundamentally unfair outcome of the proceeding.” State v. Madrigal, 87 Ohio

St.3d 378, 388-389, 721 N.E.2d 52 (2000), citing Strickland v. Washington, 466 U.S. 668,

687-688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). “To show that a defendant has been

prejudiced by counsel’s deficient performance, the defendant must prove that there exists

a reasonable probability that, were it not for counsel’s errors, the result of the trial would

have been different.” State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989),

paragraph three of the syllabus. “There is a strong presumption that the attorney’s

performance was reasonable.” State v. Gotel, 11th Dist. Lake No. 2006-L-015, 2007-

Ohio-888, ¶ 10.

       {¶31} Bankston first argues that trial counsel was ineffective by failing to object to

officers giving testimony regarding blood spatter and castoff since they were not experts

in this area. In particular, he emphasizes the testimony of Felt that “you’ll see kind of a

rainbow effect of some kind of dark stains here, which is indicative it could probably be a

castoff of blood onto the curtain.”


                                             10

Case No. 2020-A-0005
       {¶32} We will first address Felt’s statements since they opined as to the cause of

the blood stains, noting that they were “castoff” or from a moving source of blood. The

court did not state that it found Felt to be an expert on blood spatter or blood analysis, nor

did trial counsel object on the grounds that testimony was given on issues requiring an

expert, although we note “a trial court is not required to expressly state on the record that

the witness is qualified as an expert prior to that witness offering opinion testimony.” State

v. Waskelis, 11th Dist. Portage No. 2011-P-0035, 2012-Ohio-3030, ¶ 64. Courts have

found that detectives or other investigators can opine on issues such as blood spatter,

either as an expert or a lay witness giving opinion testimony pursuant to Evid.R. 701. See

State v. Griffin, 1st Dist. Hamilton No. C-020084, 2003-Ohio-3196, ¶ 35 (“Detective

Diersing had personal knowledge of the investigation and was competent to testify about

the meaning he attributed to the way the blood on [the defendant’s] shirt looked”); State

v. Spring, 2017-Ohio-768, 85 N.E.3d 1080, ¶ 52-56 (7th Dist.) (although not qualified an

expert, a BCI agent’s opinion testimony about blood spatter where he had been assigned

to the crime scene unit, processed crime scenes, and had worked at BCI and in law

enforcement for 30 years was proper); State v. Thomas, 97 Ohio St.3d 309, 2002-Ohio-

6624, 779 N.E.2d 1017, ¶ 48 (finding no plain error where a detective was permitted to

testify about blood spatter, was not questioned about his professional qualifications, but

his responsibilities were to “handle, collect, and process the [crime] scene for any physical

evidence * * * that may be pertinent to the investigation”). Significantly, Felt testified as to

qualifications relevant to his testimony, including a 20-year background in law

enforcement, duties performed for the Ashtabula Police Department performing

bloodstain analysis, and receiving specialized training in crime scene investigation. He


                                              11

Case No. 2020-A-0005
briefly opined on what the blood indicated consistent with his observations and training.

We do not find that the failure to object to such testimony constituted ineffective

assistance of counsel, emphasizing that it has been held, in similar circumstances that,

“[g]iven the strong presumption that counsel’s performance constituted reasonable

assistance * * * counsel’s failure to object may have been a tactical decision.” Id. at ¶ 51.

In Thomas, the court recognized that, by not challenging the detective’s qualifications,

this may have avoided the prosecutor bolstering such qualifications. Id. As to any of the

officers who testified regarding blood evidence in this matter, further questioning may

have provided more evidence of their experience and training in dealing with blood

evidence, thereby further emphasizing their testimony and credibility relating to their

observations.

       {¶33} The testimony of other officers generally referenced “blood spatter” or spots

observed in the bedroom, but did not elaborate with blood spatter or bloodstain analysis,

nor does Bankston point to any particular objectionable statements they made. While the

officers offered their observations of the scene, they generally did not testify as to what

occurred in the bedroom to cause the blood spatter or the cause of any pattern or direction

of the blood. The jury was able to listen to all of the evidence, including the officers’

testimony that they saw what appeared to be blood drops, confirmation of blood presence

by BCI, the fact that this blood primarily belonged to Bankston, and Bankston’s admission

of hitting Pyles in the room where the blood was located, in order to determine the

relevance of this blood evidence, the value of the testimony, and whether it supported the

State’s theory that Bankston assaulted Pyles in the bedroom.           Further, Bankston’s

objections to the State’s overall theory of the case that the assault occurred in the


                                             12

Case No. 2020-A-0005
bedroom and assertions that the blood evidence did not support this outcome are

undercut by Bankston’s admissions that he hit Pyles at least four times in the bedroom

and the injuries observed to his hand which could have explained the presence of his

blood in that room.

       {¶34} Bankston next argues that trial counsel should have objected to playing

video of him during two jail interviews wearing his jail attire, i.e., a striped top and matching

pants and handcuffs, rather than admitting transcripts or audio of the interviews,

emphasizing authority stating that the requirement for a defendant to appear at trial in

restraints is an “inherently prejudicial practice.” See Holbrook v. Flynn, 475 U.S. 560,

568-569, 106 S.Ct. 1340, 89 L.Ed.2d 525.

       {¶35} It has been recognized that case law addressing the jury viewing a

defendant in jail clothing and shackles generally relates to the defendant’s appearance in

courtroom proceedings and such precedent is “not directly applicable” where a video of

the defendant in such attire during out of court events like a polygraph examination was

shown at trial. State v. Clarke, 12th Dist. Butler No. CA2015-11-189, 2016-Ohio-7187, ¶

32. Some of the concerns of allowing a defendant to appear during trial in jail clothing,

such as maintaining the dignity of the judicial process and avoiding the hindrance of the

ability to communicate with one’s attorney, do not apply here since the defendant

appeared in such attire and handcuffs only in the interviews. See id at ¶ 31-32.

       {¶36} In State v. Cline, 11th Dist. Trumbull No. 2007-T-0052, 2008-Ohio-1500,

this court held that playing two videos of interviews with a defendant in jail clothing was

not reversible error, noting that the jurors had been advised the defendant was in custody

when he gave the interviews and “even if we were to find that it was error to admit such


                                               13

Case No. 2020-A-0005
a video, the error would be harmless since the jurors were well aware of his custody status

at the time of the interview.” Id. at ¶ 39. Bankston emphasizes that he appeared in

interviews two and three in restraints and jail clothing. In their testimony, the interviewing

officers clearly explained that these interviews were conducted just prior to and after

arraignment, indicating that Bankston had been charged with a crime relating to these

offenses. In Cline, this court also noted authority for the proposition that allowing jurors

to view a defendant charged with a crime in jail clothing is harmless error since “no

prejudice can result from seeing that which is already known.” (Citation omitted.) Id.,

citing State v. Bell, 4th Dist. Scioto No. 96CA2472, 1997 WL 317425, *4 (June 6, 1997),

citing Estelle v. Williams, 425 U.S. 501, 507, 96 S.Ct. 1691, 48 L.Ed.2d 126 (1976). The

jurors were aware that Bankston was charged with a crime at that time and it follows that

his appearance in these videos during the time surrounding the arraignment would be in

jail clothing. As this court has observed, the prejudicial effect of having the jurors view a

defendant in an interview wearing jail clothing does not outweigh the probative value of

the defendant’s admissions to conduct constituting the crime for which he is charged.

Cline at ¶ 40.

       {¶37} Furthermore, we emphasize that the standard here is whether trial counsel

was ineffective. It has been observed that there are legitimate reasons of trial strategy to

allow the juror to see the defendant in jail clothes, such as to elicit sympathy, that an

appellate court will not second guess. See State v. Levingston, 5th Dist. Richland No.

17CA6, 2017-Ohio-7032, ¶ 35; State v. Miller, 1st Dist. Hamilton No. C-010543, 2002-

Ohio-3296, ¶ 26. Here, while Bankston argues that counsel should have objected to a

video interview, as an audio interview would have sufficed and avoided showing him in


                                             14

Case No. 2020-A-0005
jail attire, it appears counsel found a benefit from showing the video of the interview,

arguing during closing argument that he encouraged jurors to look at the tape “and see

how Mr. Bankston reacted when he found out that Sheila had died.” We cannot second-

guess defense counsel’s potential strategy for choosing not to object to the video on the

grounds that Bankston was in jail attire.

       {¶38} Bankston next argues that trial counsel was ineffective by failing to object

to “grossly, prejudicial comments expressing the opinions of law enforcement members.”

He contends that counsel should have objected to portions of the interview video showing

law enforcement officials “vouching for their own case” and making statements to

Bankston that expressed their opinion he was lying, had been inconsistent in his

statements, and that the jury would not believe his story.

       {¶39} The interviewing officers, both during the interview and in their testimony,

made statements that Bankston gave inconsistent versions of the events leading up to

Pyles’ death. These statements merely recognized the fact that Bankston was indeed

inconsistent during his interview and, in fact, at least one version of these events could

not be entirely truthful. We do not find ineffectiveness in failing to object to the admission

of these statements. It is evident that counsel was pursuing a strategy to discredit or

mitigate the admissions made by Bankston, including a line of questioning to Palinkas

regarding his interviewing techniques and whether he used misleading techniques to elicit

a confession.    Allowing the admission of statements made by Palinkas during the

interview provided the grounds for this line of questioning. Again, we decline to second-

guess matters of trial strategy.

       {¶40} Bankston also contends that statements made in the interviews by officers


                                             15

Case No. 2020-A-0005
commenting on the strength of the evidence constituted impermissible vouching for the

State’s case. However, the authority cited relates to prosecutors commenting to the jury

on the credibility of the witnesses, which is not the issue raised by Bankston here. See

United States v. Young, 470 U.S. 1, 11, 18, 105 S.Ct. 1038, 84 L.Ed.2d 1 (1985). Further,

as noted above, defense counsel chose to take the opportunity in cross-examination to

question the accuracy of the statements and the merits of the interviewing techniques

utilized.

       {¶41} Even presuming counsel should have requested the redaction of certain

statements made by officers, as it did with some other statements in the interviews, we

do not find prejudice warranting reversal would result. As the Ohio Supreme Court has

noted, where “the jury was fully aware * * * [that] the officers were engaged in the

interrogation of a criminal suspect * * * the impact on the average jury would have been

much less than the same statements made by a police officer on the witness stand at

trial.” State v. Madison, 160 Ohio St.3d 232, 2020-Ohio-3735, 155 N.E.3d 867, ¶ 136,

citing State v. Kidder, 32 Ohio St.3d 279, 285, 513 N.E.2d 311 (1987). Given that many

of the statements made were subsequently presented as testimony and/or were

consistent with what the evidence did demonstrate, and in light of the limited prejudicial

effect of statements made by police during an interview, we do not find the admission of

any statements made during the interrogation led to a result that would be different than

had they been excluded.

       {¶42} Finally, Bankston argues that counsel erred by failing to request a lesser-

included instruction on reckless homicide, given the admissions in the interviews that




                                           16

Case No. 2020-A-0005
Bankston slapped the victim but denied hitting her hard enough to kill her or having intent

to cause her death.

       {¶43} “[T]he Supreme Court of Ohio has stated that the ‘[f]ailure to request

instructions on lesser-included offenses is a matter of trial strategy and does not establish

ineffective assistance of counsel.’” State v. McEndree, 2020-Ohio-4526, 159 N.E.3d 311,

¶ 86 (11th Dist.), citing State v. Griffie, 74 Ohio St.3d 332, 333, 658 N.E.2d 764 (1996)

(“[t]he record may reveal that trial counsel did not request a certain jury instruction, but,

without more, the court of appeals would have to guess as to why trial counsel did not

make the request”); State v. Williams, 11th Dist. Ashtabula No. 2020-A-0033, 2021-Ohio-

1256, ¶ 40. While it is not evident from the record why counsel chose to pursue an

involuntary manslaughter lesser-included instruction rather than a reckless homicide one,

we are reluctant to second-guess counsel’s decisions on which lesser included

instructions to seek, if any.

       {¶44} Nonetheless, even presuming counsel should have sought such an

instruction, we do not find that prejudice resulted from the failure to request a jury

instruction on reckless homicide.

       {¶45} An instruction on a lesser included offense must be given to the jury “‘where

the evidence presented at trial would reasonably support both an acquittal on the crime

charged and a conviction upon the lesser included offense.’” State v. Hall, 11th Dist.

Trumbull No. 2017-T-0032, 2019-Ohio-1719, ¶ 26, quoting State v. Thomas, 40 Ohio

St.3d 213, 533 N.E.2d 286 (1988), paragraph two of the syllabus. Of note, the Ohio

Supreme Court has held that reckless homicide is not a lesser included offense of felony

murder, for which Bankston was ultimately convicted. State v. Owens, 162 Ohio St.3d


                                             17

Case No. 2020-A-0005
596, 2020-Ohio-4616, 166 N.E.3d 1142, ¶ 1. Even presuming, however, that the

instruction should have been requested under these circumstances and that the conduct

could have justified both an acquittal for felony murder and a conviction on reckless

homicide, this court has repeatedly held that “‘when a conviction for the charged offense

was supported by sufficient evidence, the failure to give a lesser-included offense

instruction is harmless, since the result of the proceedings would not have been different

but for the lack of the instruction.’” State v. Hall, 11th Dist. Lake Nos. 2019-L-

027 and 2019-L-031, 2019-Ohio-4000, ¶ 26, citing State v. Jevnikar, 11th Dist. Lake Nos.

2016-L-006 and 2016-L-007, 2016-Ohio-8113, ¶ 19; State v. Whitman, 11th Dist.

Ashtabula No. 2013-A-0031, 2013-Ohio-5822, ¶ 47; Williams at ¶ 35. As outlined above,

the conviction for Felony Murder was supported by the manifest weight of the evidence

given the substantial evidence including Bankston’s own admission that he hit the victim

and failed to seek treatment for her although she was clearly in grave physical distress,

and thus, there was sufficient evidence to support such conviction as well. See State v.

Arcaro, 11th Dist. Ashtabula No. 2012-A-0028, 2013-Ohio-1842, ¶ 32. As such, there is

no reason to conclude the outcome would have been different had a lesser-

included instruction been given.

       {¶46} The first assignment of error is without merit.

       {¶47} In his second assignment of error, Bankston argues that the trial court

violated his due process rights by failing to allow the requested Involuntary Manslaughter

instruction.

       {¶48} “An appellate court reviews a trial court’s refusal to give a requested jury

instruction for an abuse of discretion.” State v. Petway, 2020-Ohio-3848, 156 N.E.3d 467,


                                            18

Case No. 2020-A-0005
¶ 36 (11th Dist.), citing State v. Adams, 144 Ohio St.3d 429, 2015-Ohio-3954, 45 N.E.3d

127, ¶ 240. An abuse of discretion occurs when the trial court fails “to exercise sound,

reasonable, and legal decision-making.” State v. Beechler, 2d Dist. Clark No. 09-CA-54,

2010-Ohio-1900, ¶ 62, quoting Black's Law Dictionary 11 (8th Ed.Rev.2004).

       {¶49} This court has held that Involuntary Manslaughter is a lesser-included

offense for both Murder and Felony Murder. State v. Barker, 11th Dist. Portage No. 2010-

P-0044, 2012-Ohio-522, ¶ 135. Under the facts of the case, Bankston essentially

contends that he could have been convicted of Involuntary Manslaughter if it was believed

that he caused Pyles’ death but did not commit a first- or second-degree offense of

violence as is required for a Felony Murder conviction.          The evidence does not

demonstrate a version of events supporting a conviction for Involuntary Manslaughter,

given that, at the least, under Bankston’s admissions, he hit Pyles four times and pushed

her on the bed. If this caused her death, then a conviction for Felonious Assault would

be proper because he knowingly committed this assault, leading to serious physical harm.

It is evident that minor contact such as a slap to the face did not cause the death, given

Dr. Dolinak’s testimony that Pyles died from blunt force trauma to her head.

       {¶50} Bankston argues that the failure to give the instruction for Involuntary

Manslaughter violated his due process rights as such an instruction “would have allowed

him to fully present a conflicting defense theory” and that, without the instruction, he was

“denied the chance to fully admit that domestic violence occurred due to his admission of

slapping Pyles.” The decision not to give the instruction was not made until after the

defense rested, so it is unclear how he was denied the chance to admit that domestic

violence occurred.


                                            19

Case No. 2020-A-0005
      {¶51} The second assignment of error is without merit.

      {¶52} For the foregoing reasons, Bankston’s convictions for Murder, Felonious

Assault, and Domestic Violence in the Ashtabula County Court of Common Pleas are

affirmed. Costs to be taxed against appellant.



CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                          20

Case No. 2020-A-0005